NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107616813 (A), cited by the applicants, “Liu”).
Claim 1, Liu discloses an ultrasonic probe coupling assembly (Liu discloses an ultrasonic solid-state coupling device in ([0002], [0007]) which is equivalent to an ultrasonic probe coupling assembly), comprising (para. [0002]; [0007]; [0025]-[0030], and Fig.1 – 4-3): a probe clamping sleeve (a probe sheath which is equivalent to a probe clamping sleeve which is formed by assembling a probe sheath 1 and a probe sheath 2) and a solid-state coupling member (a coupling clamping film 1 is constituted by a coupling gel spacer la which is equivalent to a solid coupling member), wherein the probe clamping sleeve is configured to be sleeved on an ultrasonic probe (fig.2-3; element 3) (shown in fig.2-3).
Liu does not explicitly teach that the solid-state coupling member is fixed in the probe clamping sleeve, with one side being located in the probe clamping sleeve to be attached to the ultrasonic probe, and other side protruding from the probe clamping sleeve for contact with a skin. 
However, Liu discloses a coupling clamping film support 1b; an inner cavity of the probe sheath is sheathed with an ultrasonic probe 3; the probe sheaths 1, 2 are respectively provided with a boss fastener 2c or a positioning hole 2d, which is connected to a positioning hole le or a boss fastener ld of the clamping film support 1b via a snap-fastener; and one face of the coupling gel spacer la is attached to the ultrasonic probe 3, and the other face thereof is used for coming into contact with skin [0027]-[0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu to arrive at the instant invention because Liu discloses similar features to couple the probe with the solid-state coupling member which has a protruding in thickness direction configured to be contacted with a skin. 

Claim 2, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu further teaches that the solid-state coupling member is fixed in the probe clamping sleeve by injection molding ([0028] teaches many injection molding holes 1f are provided on joint portions of a peripheral frame of a clamping film support 1b and the gel spacer, and the injection molding holes 1f are used for injecting coupling gel liquid to achieve the function of the gel spacer). 

Regarding Claim 3, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu further teaches that the solid-state coupling member comprises a fixing portion and a protruding portion that are integrally molded, the fixing portion is molded to be connected in the probe clamping sleeve and is configured to be attached to the ultrasonic probe, and the protruding portion protrudes from the probe clamping sleeve for contact with the skin (the coupling gel spacer la comprises a fixing portion and a protrusion portion in the thickness direction as shown in fig.4-1, which are integrally formed, wherein the fixing portion is formed on and connected to the clamping film support 1b and is attached to the ultrasonic probe 3, and the protrusion portion is in contact with skin). 

Regarding Claim 4, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu does not explicitly teach the solid-state coupling member comprises a plastic portion and a solid-state coupling portion, the plastic portion is embedded in the solid-state coupling 
However, Liu teaches that the coupling gel spacer la comprises a fixing portion and a protrusion portion, which are integrally formed, wherein the fixing portion is formed on and connected to the clamping film support 1b and is attached to the ultrasonic probe 3, and the protrusion portion is in contact with skin; the integrated coupling gel spacer la comprises a solid coupling portion, and the coupling gel spacer 1a is fixed at the bottom of the coupling clamping film support lb; and the clamping film support lb (equivalent to a pressing member) is fixed at an end portion of the probe sheath, and the gel spacer 1a protrudes from the clamping film support 1b [0027]-[0028]. Further, plastic is a solid material, thus, both plastic and solid are considered as similar material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu to arrive at the instant invention because Liu discloses similar features to couple the probe with the solid-state coupling member which has a protruding thickness configured to be contacted with skin. 

Regarding Claim 5, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu further teaches that the ultrasonic probe coupling assembly further comprises a pressing member (the clamping film support lb which is equivalent to a pressing member), and the solid- state coupling member protrudes from the pressing member (shown in fig.4-1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu to arrive at the instant invention because in both ways, the pressing member would fix the solid-state coupling member with the probe, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

Regarding Claim 6, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu further teaches that a side of the solid-state coupling member in contact with the ultrasonic probe has a radius of curvature not smaller than a radius of curvature of the ultrasonic probe, and a side of the solid-state coupling member in contact with the skin has a radius of curvature not greater than the radius of curvature of the ultrasonic probe (shown in fig.2-1–2-3). 

Regarding Claim 7, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu further teaches that the ultrasonic probe coupling assembly further comprises an elastic gasket (a gel gasket 1a [0028]); and the elastic gasket is provided on the probe clamping sleeve, wherein when the probe clamping sleeve is sleeved on the ultrasonic probe, the 

Regarding Claim 9, the ultrasonic probe coupling assembly according to claim 7 is taught by Liu.
Liu further teaches that the elastic gasket is detachable from the probe clamping sleeve (detachable feature is shown in fig.2-2 – 4-1 and gel gasket is disclosed in [0028]). 

Regarding Claim 10, the ultrasonic probe coupling assembly according to claim 7 is taught by Liu.
Liu further teaches that the elastic gasket is connected to the probe clamping sleeve by plugging-in (forming a gel gasket 1a is discussed in [0028]). 

Regarding Claim 24, an ultrasonic probe mechanism (fig.2-1 – 2-3), comprising an ultrasonic probe (fig.2-1 – 2-3; element 3) and the ultrasonic probe coupling assembly according to claim 1 which is taught by Liu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 7 above, and further in view of Radelet et al. (US 2019/0353854 A1).
Regarding Claim 8, the ultrasonic probe coupling assembly according to claim 7 is taught by Liu.
Liu does not teach that the elastic gasket is a rubber gasket or a foam gasket. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Liu’s gel gasket with the gasket of Radelet since these are known alternatives. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Rothberg et al. (US 2017/0360415 A1, “Rothberg”).
Regarding Claim 18, the ultrasonic probe coupling assembly according to claim 1 is taught by Liu.
Liu further teaches that the ultrasonic probe is a phased array probe, a linear array probe or a convex array probe, and cross sections of the probe clamping sleeve, the solid-state coupling member and the pressing member match a cross section of the ultrasonic probe (matching feature is shown in (fig.2-1 – 2-3). 
Liu does not teach that the ultrasonic probe is a phased array probe, a linear array probe or a convex array probe.
However, Rothberg teaches a linear probe, a sector probe, a phased array probe, a curvilinear probe, a convex probe, and/or a 3D imaging probe [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Liu’s probe with the probe of Rothberg since these are known alternatives. 


Allowable Subject Matter
Claims 11-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Diaz et al. (5,739,463) discloses: These voids, however, are isolated from each other by the gel sealing the lower path 2101 between the receptacles at the bottom of the female half 2003 and by the gel or rubber gasket 2001 pressed on the housing top 2010 that blocks the upper path 2102 (col.9; lines 11-26).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861